Exhibit 10.1

 

[bridge.jpg]

the digital engagement company

 

 

FIRST AMENDMENT

 

TO

 

ROGER “ARI” KAHN’S EMPLOYMENT Agreement

 

This First Amendment (the “First Amendment”) is entered into by and between
Bridgeline Digital, Inc., a Delaware Corporation (“Company”) and Roger “Ari”
Kahn (“Employee”), collectively referred to as the parties (the “parties”), and
is effective May 10, 2016.

 

WHEREAS, Company and Employee are parties to that certain Employment Agreement
(the “Employment Agreement”) with an effective date of August 24, 2015;

 

WHEREAS, the parties now desire to modify the Employment Agreement, and in
accordance with Article 7, General Provisions, Section 7.5 Modification, may do
so accordingly:

 

WHEREAS, the parties now desire modify the Employment Agreement as set forth
below;

 

NOW, THEREFORE, the Employment Agreement is hereby amended and those Sections
specifically cited are hereby replaced in their entirety as follows:

 

 

 

1.

ARTICLE 1 TERM OF EMPLOYMENT

 

Section 1.1          Specified Period. Employer hereby employs Employee, and
Employee hereby accepts employment with Employer for the term of beginning on
May 9, 2016, and terminating on September 30, 2017 (“Initial Term”).

 

 

2.

ARTICLE 2 Duties and Obligations of Employee

 

Section 2.1     General Duties. Employee shall serve as Chief Executive Officer
and President for the Employer. In such capacity, Employee shall do and perform
all services, acts or things consistent within the scope of his employment and
with the Employee’s skill and expertise in accordance with the instructions of
and policies set by the Bridgeline Board of Directors. Employee shall perform
such services at 80 Blanchard Road, Burlington, Massachusetts and Employer’s New
York, New York office, or at such other location as may be designated by
Employer. Employer shall pay to Employee up to two thousand nine hundred dollars
and zero cents ($2,900.00) per month, via payroll or other means mutually agreed
upon by Employer and Employee, in living expenses directly related to
accommodations and utilities in Burlington, Massachusetts. The Employee shall be
available to make business trips within the United States and globally for the
purpose of meeting with and consulting with other members of the Employer’s
management, as well as with present and proposed customers and parties with whom
the Employer does business, all on reasonable terms, bearing in mind the
position of the Employee.

 

 
Page 1 of 3

--------------------------------------------------------------------------------

 

 



[bridge.jpg]

the digital engagement company



 

 

 

 

3.

ARTICLE 6   Payments to Employee Upon Termination

 

Section 6.4     Definition.     A “Change in Control” will be deemed to have
occurred only if any of the following events have occurred:

 

“Change of Control” means

 

 

(i)

any “person”, as such term is used in Section 13(d) and 14(d) of the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”), (other than the
Company, any trustee or other fiduciary holding securities under an employee
benefit plan of the Company, or any corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportion as their
ownership in stock of the Company) is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities; or

 

 

(ii)

individuals who constitute the Board (as of the date hereof, the “incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company stockholders, was approved
by a vote of at least a majority of the directors them comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company, as such terms used
in Rule 14a-11 of Regulation 14A under the Exchange Act) will be, for purposes
of this Employment Agreement, considered as though such person were a member of
the Incumbent Board; or

 

 

(iii)

the stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, and such merger or consolidation is consummated,
other than (A) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation of the Company or (B)
a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as hereinabove defined)
acquires more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities; or

 

 

(iv)

the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets; and

  

 
Page 2 of 3

--------------------------------------------------------------------------------

 

 



[bridge.jpg]

the digital engagement company



 

 

  

 

(v)

If, within twelve (12) months of a Change of Control, as defined herein, there
is a material diminution in the nature or scope of the Employee’s
responsibilities, duties and/or authority, Section 6.3 Termination Without
Cause; Termination for Good Reason, 6.3(c) shall be applicable.

 

 

4.

This First Amendment supersedes any and all prior agreements, and understandings
between the parties to the extent it modifies or changes the Employment
Agreement. Except as expressly modified by this First Amendment, the terms of
the Employment Agreement remain in full force and effect.

 

 

5.

Terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Employment Agreement.

 

 

6.

This First Amendment may be executed in counterparts, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument.

 

 

 

 



BRIDGELINE DIGITAL, INC.  

 

EMPLOYEE, ROGER “ARI” KAHN

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name

(print):

 

Name

(print):

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:     Date:            



 

 

Page 3 of 3